JUDGMENT

                The Fourteenth Court of Appeals
                 MIGUEL ANGEL CONTRERAS, Appellant

NO. 14-13-00973-CR                         V.

                      THE STATE OF TEXAS, Appellee
                    ________________________________

     This cause was heard on the transcript of the record of the court below.
Having considered the record, this Court holds that there was no error in the
judgment. The Court orders the judgment AFFIRMED.
     We further order appellant pay all costs expended in the appeal.
     We further order this decision certified below for observance.